TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00722-CV



                                          U. S., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-12-005824, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On October 16, 2013, the trial court signed an order terminating appellant U.S.’s

parental rights on the grounds that he engaged in conduct, or knowingly placed the child with

persons who engaged in conduct that endangered the physical or emotional well-being of the child,

and that it was in the best interest of the child to terminate the parent-child relationship. Tex. Fam.

Code § 161.001(1)(E), (2). In support of those grounds, the court heard evidence that appellant has

a history of committing family violence; that he had emergency protective orders issued against him

in protection of two women with whom he has children; and that he has convictions for deadly

conduct, resisting arrest, assault family violence, attempted abandonment of two of his children, and

driving with an invalid license. Evidence was also presented that although appellant suspected the

child’s mother of drug use while the child was in her care, he did not attempt to remove the child

from the mother’s possession, that he was very far behind in paying child support, and that he had
minimal contact with the child. Further, he had failed to complete a court-ordered domestic violence

prevention program or to obey a court order to provide health insurance for the child.

                On appeal, U.S.’s appellate attorney has filed a brief stating that after reviewing

the record, he believes that the appeal is frivolous.1 Counsel has presented a professional evaluation

of the record and explained why he believes there are no arguable grounds for reversal. We have

conducted our own review of the record and we agree that the appeal is frivolous. Furthermore,

counsel provided U.S. a copy of his brief and informed him of his right to file a pro se brief, and

U.S. has not filed a pro se brief or made contact with this Court. We therefore affirm the trial court’s

final decree. We grant counsel’s motion to withdraw as attorney of record.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Goodwin and Field

Affirmed

Filed: February 28, 2014




       1
           This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous. See, e.g., Matthews v. Texas Dep’t of Protective
& Regulatory Servs., No. 03-04-00184-CV, 2005 Tex. App. LEXIS 1231, at *2 (Tex. App.—Austin
Feb. 17, 2005, no pet.) (mem. op.); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th
Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                   2